
	

114 SRES 458 ATS: Relative to the death of Robert F. Bennett, former Senator of the State of Utah.
U.S. Senate
2016-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2016
			Mr. Hatch (for himself, Mr. Lee, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Robert F. Bennett, former Senator of the State of Utah.
	
	
 Whereas Robert F. Bennett was born in Salt Lake City, Utah, in 1933 and attended the University of Utah, at which he was elected student body president;
 Whereas, from 1953 to 1955, Robert F. Bennett served as a missionary for the Church of Jesus Christ of Latter-day Saints in the British Isles Mission;
 Whereas, from 1957 to 1960, Robert F. Bennett served in the Utah Army National Guard, spending 6 months on active duty and 2 years as a chaplain;
 Whereas, from 1969 to 1971, Robert F. Bennett worked as chief congressional liaison at the Department of Transportation and was given a Department of Transportation Outstanding Achievement Award;
 Whereas, from 1984 to 1991, Robert F. Bennett was the first chief executive officer of the Franklin International Institute and in that role, in 1989, Robert F. Bennett was named by Inc. Magazine as the Entrepreneur of the Year for the Rocky Mountain Region;
 Whereas Robert F. Bennett was first elected to the Senate in 1992 and served 3 terms as a Senator of the State of Utah with honor and distinction; and
 Whereas Robert F. Bennett served— (1)on the Committees on Banking, Housing, and Urban Affairs, Energy and Natural Resources, Homeland Security and Governmental Affairs, Small Business and Entrepreneurship, Appropriations, Environment and Public Works, and Rules and Administration of the Senate;
 (2)as Chairman of the Joint Economic Committee; and (3)as the Republican Chief Deputy Whip: Now, therefore, be it
			
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of Robert F. Bennett, former member of the Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory of the late Robert F. Bennett.
		
